— Application unanimously denied, without costs and without disbursements and without prejudice to petitioner’s right to raise any relevant issue in connection with any appeal taken from the order of Supreme Court, Bronx County, entered June 10, 1975. Our reading of the minutes of June 2, 1975, discloses that Judge Lowe never intended to rule definitively on petitioner’s application.. Accordingly, no order was required to be entered thereon by respondent District Attorney. Concur — Markewich, J. P., Kupferman, Murphy, Lupiano and Capozzoli,JJ.-